Case 2:20-cv-06171-GRB-AKT Document 11 Filed 02/23/21 Page 1 of 1 PageID #: 103




  PETER G. SIACHOS
  PSIACHOS@GRSM.COM
  DIRECT DIAL: (973) 549-2532




                                                                               ATTORNEYS AT LAW
                                                                       1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                          NEW YORK, NEW YORK 10004
                                                                                WWW .GRSM.COM



                                          February 23, 2021

 VIA ECF
 Honorable Gary R. Brown
 U.S. District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 840
 Central Islip, New York 11722

          Re:      McDowall et al. v. ILKB LLC et. al.
                   Case No. 2:20-cv-06171-GRB-AKT

 Dear Judge Brown:

        Pursuant to Section II.e.-f. of Your Honor’s Individual Rules, to the extent not already
 done and based on the returns of summons now on file, Defendants ILKB, LLC, ILKB Too,
 LLC, Dan Castellini, and Shaun York join in the prior request a pre-motion conference filed on
 February 1, 2021. These newly appearing Defendants join the prior letter motion in all respects.

          Additionally, this letter informs the Court that the Parties have been in communication
 regarding early resolution and may be seeking additional time to have an opportunity to resolve.
 If that is the case, the Parties will promptly notify the Court by joint letter.


                                               Best regards,

                                               /s/ Peter G. Siachos

                                               Peter G. Siachos
